DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Carl Pelligrini on 10/21/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 3 and 6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-2 and 4-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/22 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson, "Dual connectivity algorithm negotiation,” 3GPP TSG SA WG3 (Security) Meeting #74; S3-140118 (hereinafter “Ericsson”).
Regarding claim 3, Ericsson teaches a User Equipment (UE) in a mobile communication system for dual connectivity (DC), the mobile communication system configured to include the UE, a Master Node (MN) (MeNB) and a Secondary Node (SN) (SeNB), the UE comprising:
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to:
receive, from the MN, a Radio Resource Control (RRC) message (RRCConnectionReconfiguration message) including information related to encryption in the SN (ciphering algorithm) (UE receives RRCConnectionReconfiguration message including ciphering algorithm selected by SeNB which is “information related to encryption in the SN” since the ciphering algorithm is used to derive an encryption key) [p. 3, last paragraph; p. 4, Fig 3, steps 2-5], on receipt of a message (SeNB Addition/Modification Command) at the MN, the message being related to addition or modification procedure of the SN (MN receives SeNB Addition/Modification Command from SeNB) [p. 3, last paragraph; Fig 3, step 4]; and derive an encryption key (KeNB_s and KUPenc_s) (UE derives KeNB_s and KUPenc_s from information in RRCConnectionReconfiguration message) [p. 3, last paragraph; Fig 3, Key Derivation after step 5].
Examiner note: The limitation recited “on receipt of a message at the MN, the message being related to addition or modification procedure of the SN” is not given patentable weight because it is non-functional descriptive language because it pertains to the MN, and not the UE which the claim is directed to.
Claim 6 recites similar subject matter as claim 3 and is therefore rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647